Courven Terrel
                                                                 ThomasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                    March 25, 2015

                                  No. 04-14-00756-CR

                               THE STATE OF TEXAS,
                                     Appellant

                                           v.

                               Courven Terrel THOMAS,
                                       Appellee

              From the County Court At Law No 2, Guadalupe County, Texas
                             Trial Court No. CCL-14-0533
                        Honorable Frank Follis, Judge Presiding


                                    ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
Appellant’s brief is due April 20, 2015.



                                                _________________________________
                                                Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2015.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court